Citation Nr: 0327080	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected disability currently described for rating purposes 
as shell fragment wound scar, left suprascapular region, 
involving muscle groups I, III and IV (Minor).


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to October 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in July 2002, and a 
substantive appeal was received in October 2002.  

This case was previously before the Board and in February 
2003 the Board undertook additional development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  However, in a July 2003 letter, the 
veteran expressly waived preliminary review of the new 
evidence by the RO and requested the Board to immediately 
proceed with adjudication of his appeal. 


FINDING OF FACT

The veteran's service-connected shell fragment wound scar, 
left suprascapular region, involving muscle groups I, III and 
IV, is manifested by a 22 cm. scar over the supraspinatus and 
trapezial region, an area of 3 x 1 cm. along the medial 
aspect of the scar that is retracted and is tender to touch, 
and loss of deep fascia and muscle substance with some flabby 
muscles in the wound area.  He has positive impingement sign 
and positive supraspinatus sign, but with no neurological 
abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate disability 
rating of 20 percent (but no higher) for service-connected 
disability involving muscle groups I, III and IV of the left 
upper extremity due to a shell fragment wound have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §  Part 4, 
including § 4.73 and Codes 5301, 5303, 5304 (2002).

2.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for a painful scar due 
to the service-connected shell fragment wound have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §  Part 4, 
including § 4.73 and Code 7804 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A March 2002 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, with regard to the issues addressed on the 
merits in the following decision, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes service medical records and VA medical 
records, including a VA examination in April 2002.  As the 
record shows that the veteran has been afforded multiple VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the issues decided on the merits 
in this decision.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected shell fragment wound scar, 
left suprascapular region, involving muscle groups I, III and 
IV, warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis based 
on limitation of motion due to pain.  

Service medical records show that the veteran suffered a 
shrapnel wound to the left upper extremity/shoulder region in 
Vietnam in 1970.  Medical records refer to a superficial but 
long shrapnel wound over the left shoulder.  The veteran was 
hospitalized for approximately one month.  

In July of 1970, the RO granted service connection for a 
shell fragment wound of the left scapular region rated as 10 
percent.  The rating was eventually increased to 20 percent.  
In March 2002, the veteran filed a claim for an increased 
rating.  The RO denied the claim, and the present appeal 
ensued.  

In this case, the part affected is the left shoulder, which 
is part of the shoulder girdle muscle group.  Under pertinent  
rating criteria, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c-d).  The 
veteran is currently rated as moderately severe.  Under this 
rating criteria:

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56.

Pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5301, 5303, 
and 5304, a 20 percent rating is warranted for moderately 
severe disability if on the non-dominant side and a 30 
percent rating is warranted for severe disability on the non-
dominant side.  The April 2002 VA examination reveals that 
the veteran is right-hand dominant.  Because the injury in 
question is on the veteran's left shoulder, it is an injury 
to the non-dominant side.  Therefore, a moderately severe 
injury warrants a 20 percent rating and a severe injury 
warrants a 30 percent rating.

In his March 2002 statement, the veteran contends that his 
left shoulder injury has started to cause him a lot of 
discomfort.  He claims he can no longer hold his shoulder or 
arm in a certain position without it getting tired or it 
causing some discomfort and pain to a certain degree.  On 
examination in April 2002, the physician noted a 22-cm. scar 
over the supraspinatus and trapezial region and an area of 
3x1-cm. along the medial aspect of the scar which was 
retracted and tender to touch.  The physician also noted that 
the veteran had a positive supraspinatus sign and impingement 
sign but had no neurological abnormalities.  X-rays of the 
shoulder showed some degenerative changes at the 
acromioclavicular joint.  The physician's impression was 
history of shrapnel fragment wound, left upper back and 
suprascapular region with muscle groups I, III and IV and 
impingement syndrome, left shoulder, secondary to the 
shrapnel fragment wounds.

The veteran underwent an additional VA examination in May 
2003.  The veteran's symptoms were unchanged from what he 
reported in the April 2002 examination.  On objective 
examination, the physician noted evidence of loss of deep 
fascia and muscle substance with some flabby muscles in the 
wound area over the medial most aspect of the scar, 
positioned primarily over the trapezial region and rhomboid 
region.  He noted that the affected muscles harden normally 
in contraction and that tests of strength and coordinated 
movement indicate a moderate impairment of function.  He 
noted continued tenderness to palpation around the scar and 
no evidence of visible or measurable atrophy.  He noted that 
the veteran did not describe any flare-ups and that his 
limitation of motion remained as described in the April 2002 
examination.  The physician's diagnosis was history of 
shrapnel fragment wound, left upper back and suprascapular 
region with muscle groups I, III, IV and impingement 
syndrome, left shoulder, secondary to shrapnel fragment 
wounds.

Also of record are three color photographs of the veteran's 
shoulder scar apparently taken sometime between March and May 
2003.  It appears that the veteran's July 2003 waiver of 
preliminary RO review of additional evidence was intended to 
encompass these photographs.  

Looking to the evidence as a whole, the Board finds that the 
muscle injury symptomatology is consistent with a moderately 
severe injury to the non-dominant side of the shoulder 
girdle, which contemplates fatigue-pain, lowered threshold of 
fatigue, loss of power and some evidence of inability to keep 
up with work requirements.  While there is evidence of loss 
of deep fascia and muscle substance as well as soft flabby 
muscles in the wound area, the muscles harden normally in 
contraction.  Tests of strength and coordinated movement 
showed no more than moderate impairment of function, even 
when additional functional loss due to pain is considered.  
There is also no evidence of shattering of bone fracture; 
prolonged infection; intermuscular binding; ragged, depressed 
and adherent scars; x-ray evidence of multiple scattered 
foreign bodies; adhesion of scar to one of the long bones 
with epithelial sealing over the bone; diminished muscle 
excitability to pulsed electrical current; visible or 
measured atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile and induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Based on the 
evidence, the Board finds that the veteran's service-
connected muscle disability is productive of symptomatology 
resulting in no more than moderately severe impairment.  The 
preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for the muscle disability.  

However, there is medical evidence of a tender scar.  Except 
as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single injury or 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14 (2002); see Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical inquiry in making such 
a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.  The 
Board acknowledges that the rating criteria for muscle 
injuries do reference scars.  However, it appears that the 
references to scars are intended to show the degree of muscle 
injury and not to rate disability due to the scar itself.  In 
the present case, there is medical evidence that the scar 
associated with the residuals of the shell fragment wound is 
painful.  Under the provisions of Diagnostic Code 7804, a 
superficial scar which is painful on examination warrants a 
10 percent rating.  This is the highest rating under this 
Code.  At this point, the Board acknowledges that the 
diagnostic criteria for scars were revised during the course 
of the appeal, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002).  However, the Board finds that 
the criteria for a 10 percent rating are met under both the 
old and new criteria, and that such a 10 percent rating is 
the highest available for a painful scar under both criteria.  
Under these circumstances, there is no prejudice to the 
veteran as a result of the Board's action assigning a 
separate 10 percent rating for the scar without preliminary 
review of the issue by the RO.  

In sum, the Board finds that a separate 20 percent rating is 
warranted for service-connected disability involving muscle 
groups I, III and IV of the left upper extremity due to a 
shell fragment, and that a separate 10 percent rating is 
warranted for the scar due to the shell fragment wound.  

With regard to the VA examiner's diagnosis of impingement 
syndrome, left shoulder, the Board is unable to conclude that 
this constitutes a disability which should be rated 
separately.  The April 2002 examiner reported no neurological 
abnormalities.  Further, regulations provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
Although there is no specific reference to such nerve 
paralysis, this regulation suggests that there must be 
separate functions affected in order to justify separate 
ratings.  This is consistent with the holding in Esteban that 
a veteran's conditions can be rated separately unless they 
constitute the "same disability" or the "same manifestation." 
Thus, even if the veteran does have nerve impairment in his 
shoulder due to the service-connected injury, the muscle 
injury and nerve injury must affect different functions in 
order to be rated separately.  The reports of the May 2003 
and April 2002 VA examinations do not show that separate 
functions are affected.  The examinations confirmed the 
veteran's complaints of some impairment of strength and 
movement, lack of endurance and weakness with repetitive use.  
However, the April 2002 report shows that there were no 
complaints of numbness or tingling in the arm, nor was there 
a finding of any separate function affected by the reported 
impingement syndrome which is not already contemplated by the 
20 percent rating for the muscle injury.  Based on this 
evidence, the Board finds that a separate rating for nerve 
disability is not warranted at this time. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable determination than rendered in this decision. 
.


ORDER

Entitlement to a separate 20 percent rating is warranted for 
service-connected disability involving muscle groups I, III 
and IV of the left upper extremity due to a shell fragment.  
Entitlement to a separate 10 percent rating is warranted for 
the scar due to the shell fragment wound.  To this extent, 
the appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

